Citation Nr: 0320264	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a 10 percent disability rating for 
multiple, noncompensable, service-connected disabilities.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision and a March 2002 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in San Juan, the 
Commonwealth of Puerto Rico.  The veteran subsequently moved 
and his claims folder comes to the Board from the RO located 
in Salt Lake City, Utah.

In his July 2002 (new and material claim) substantive appeal, 
the veteran requested a hearing before a hearing officer at 
the RO.  He was notified via letter in August 2002 of his 
September 2002 hearing.  The veteran failed to report for the 
scheduled hearing.  See 38 C.F.R. § 20.704(d) (2002) (Hearing 
requests are considered as withdrawn when a veteran fails to 
report for the scheduled hearing).  Additionally, the veteran 
indicated in January 2003 correspondence that he no longer 
desired a hearing.


REMAND

In February 2003, the Board ordered further development of 
evidence in the instant case.  Prior to May 1, 2003, the 
Board's regulations provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

A review of the veteran's claim folder reflects that while 
the EDU did request a clarification opinion in the instant 
case, an opinion is not of record.  In fact, it appears from 
the evidence of record that the EDU directed the 
clarification opinion to the specific doctor but not at the 
correct VA medical facility.  Additionally, the veteran's 
Social Security Administration (SSA) records were obtained.  
The veteran has not waived RO review of the additional 
evidence.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran for 
a VA examination with the appropriate 
specialist to determine whether the 
veteran's multiple, noncompensable, 
service-connected disabilities (residuals 
of fracture to right third finger, left 
ear hearing loss, and left knee scar) 
interfere with normal employability, not 
whether the disabilities render him 
unemployable.  Send the claims folder to 
the examiner for review.

2.  The RO should then readjudicate the 
veteran's claims of entitlement to a 10 
percent disability rating for multiple, 
noncompensable, service-connected 
disabilities and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service connection 
for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since July 2002.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



